Moore, J.
I cannot agree with Justice Grant that a verdict of acquittal should have been directed, nor can I agree with Justice Montgomery that the case should be affirmed. The record is barren of any testimony from which the inference can be fairly drawn that respondent had knowledge that Mr. Bowen had a life-insurance policy which was payable to Mrs. Bowen. It is the testimony of Mr. Bowen that when he left Mrs. Bowen he took this policy with him, and that he could not say that his wife knew whether the policy was in force since then or not. There is no testimony that the respondent ever knew of the existence of this policy. I agree with the opinion of Justice Grant as to the incompetency of the testimony in relation to the life insurance, and, for this error, think the conviction should be, reversed, and a new trial granted.